Case: 08-40669     Document: 00511191068          Page: 1    Date Filed: 08/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 2, 2010
                                     No. 08-40669
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAMIRO GARCIA-CARDENAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 7:07-CR-989-ALL


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Ramiro Garcia-Cardenas (Garcia) appeals the sentence imposed following
his guilty plea conviction for being found in the United States unlawfully
following deportation (Count One) and for possession with intent to distribute
marijuana (Count Three). The district court sentenced Garcia to 60 months of
imprisonment and four years of supervised release but did not specify whether
this sentence applied to both offenses for which he was convicted. After briefing
was complete in this case, the district court, pursuant to this court’s order to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-40669    Document: 00511191068 Page: 2         Date Filed: 08/02/2010
                                 No. 08-40669

provide clarification, issued an amended judgment that imposed a 60-month
sentence of imprisonment, a four-year term of supervised release as to Count
Three, and no term of supervised release as to Count One.
      Garcia argues that the district court issued an illegal general sentence,
and he requests remand for resentencing. “A single sentence on two or more
counts for a term within the aggregate is not illegal although . . . it is not in the
most desirable form.” United States v. Granger, 275 F.2d 127, 128 (5th Cir.
1960). Garcia’s 60-month sentence of imprisonment on Count One and Count
Three is not an illegal general sentence for which resentencing is required. See
Clark v. United States, 367 F.2d 378, 380 (5th Cir. 1966).
      As to the term of supervised release, any concerns that an illegal general
sentence was imposed have been eliminated by the clarifying amended
judgment, which makes clear that Garcia has not been sentenced to supervised
release on Count One and that the four-year term of supervised release has been
imposed only as to Count Three. Thus, the district court’s judgment does not
constitute an illegal general sentence. See Benson v. United States, 332 F.2d
288, 291 (5th Cir. 1964). Accordingly, the district court’s judgment, as clarified
by the amended judgment, is affirmed.
      AFFIRMED.




                                         2